Title: Report on the Petition of Samuel Breck and Others, 9 December 1791
From: Jefferson, Thomas
To: House of Representatives


The Secretary of State, to whom was referred by the House of Representatives the Petition of Samuel Breck and others, Proprietors of a sail-cloth Manufactory in Boston, praying that they may have the exclusive Privilege of using particular Marks for designating the Sail-Cloth of their Manufactory, has had the same under Consideration and thereupon REPORTS,
That it would, in his Opinion, contribute to Fidelity in the Execution of Manufactures to secure to every Manufactory an exclusive Right to some Mark on it’s Wares, proper to itself.
That this should be done by general Laws extending equal Right to every Case to which the Authority of the Legislator should be competent.
That these Cases are of divided Jurisdiction, Manufactures made and consumed within a State being subject to State Legislation, while those which are exported to foreign Nations, or to another State, or into the Indian Territory, are alone within the Legislation of the General Government.
That it will, therefore, be reasonable for the General Legislature  to provide in this Behalf by Law for those Cases of Manufacture generally, and those only, which relate to commerce with foreign Nations, and among the several States, and with the Indian Tribes. And that this may be done by permitting the owner of every Manufactory, to enter in the Records of the Court of the District wherein his Manufactory is, the Name with which he chuses to mark or designate his Wares, and rendering it penal in others to put the same Mark to any other Wares.

Th: Jefferson Dec. 9. 1791.

